Title: Robert Patterson to Thomas Jefferson, 18 August 1810
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
            Philadelphia Augt 18th 1810
          
           I am directed, by the Philosophical Society, to acknowledge the reciept (under cover from you) of a paper from M. Du Jareau of New Orleans, on the construction of a saw-mill to be worked by a horse.
          This paper, according to the usage of the society, was referred to a committee, who have reported, in substance,
          —That the paper does not appear to be intended by the Author as a communication to the Society for the purpose of being published in their Transactions, but merely to announce what he considers as an important discovery in mechanicks, and to solicit the  aid of the Society, or some of its members, in making certain calculations of the power of his machine, which he confesses he is himself unable to make
          —That the Author appears to have no adequate knowledge of the subject on which he writes, but that he labours under the common error of those who have vainly attempted to discover the perpetual motion, namely, that power may be actually generated or increased by the operation of machinery; or, that a machine may be made to communicate more power or force in a given time than it has received.
          
            I remain, Sir, as ever, with sentiments of the greatest respect & esteem—Your Most obedt servt
            
 Rt Patterson
          
        